May 9, 1911. The opinion of the Court was delivered by
This is an action for admeasurement of dower. *Page 9 
The facts are fully stated, in the decree of his Honor the Circuit Judge.
The third assignment of error is as follows: "Because his Honor, showed a misapprehension of the evidence in this, he says, the deed from the children to the mother, `does not (sic) declare that the land so conveyed, is the dower of the said Rebecca, from the landed estate of her late husband James H. Haselden.' Whereas, by an inspection of the deed, before the Court, it appears expressly stated in the deed, that this property is set off as dower, in the lands of her husband. Therein he erred."
It appears that the error was merely clerical and that the Circuit Judge intended that the word "only" should be inserted between the words "not" and "declare."
We do not deem it necessary to consider any other exception specifically.
For the reasons assigned by the Circuit Judge, the said decree is affirmed.
MR. JUSTICE WOODS concurs in the result.